Title: To Thomas Jefferson from William W. Bibb, 1 July 1808
From: Bibb, William W.
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     Petersburg (Geo) July 1st 1808
                  
                  As it is the object of the Government to obtain eligible situations for the manufacture of Arms I have thought proper to transmit you the information, contained in the enclosed letter, relative to certain banks of Iron Ore—
                  Should you consider the subject worthy of your attention, the necessary enquiry & examination can be made, to ascertain the quantity & quality of the Ore, with such other circumstances as you may wish to know—I am with sentiments of high respect Your obt Svt
                  
                     Wm W Bibb 
                     
                  
               